Case 2:19-cv-14290-SMM Document 24 Entered on FLSD Docket 07/08/2020 Page 1 of 14



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-14290-CIV-MAYNARD

   PATTI JO BARCUS,

          Plaintiff,

   v.

   ANDREW SAUL, Commissioner,
   Social Security Administration,

         Defendant.
   ________________________________________/

       ORDER ON THE PARTIES’ MOTIONS FOR SUMMARY JUDGMENT (DE 15 & 16)

          THIS CAUSE comes before this Court upon the above Motions. Having reviewed the

   Motions, Defendant's Response (DE 19), and Administrative Record 1, and having held a hearing

   on April 28, 2020, this Court finds as follows:

                                           BACKGROUND

          The Plaintiff applied for disability insurance benefits under Title II and supplemental

   security income under Title XVI of the Social Security Act. The application set was denied

   initially and after reconsideration. On August 29, 2018, after holding a hearing, an

   Administrative Law Judge (“ALJ”) rendered a decision finding the Plaintiff not disabled under

   the terms of the Act. The Appeals Council denied the Request for Review on June 13, 2019,

   thereby leaving the ALJ’s decision final and subject to judicial review.

          The Plaintiff has a four year college education which she completed in 1992. The

   earnings record at page 222 shows ongoing employment since 1999, but it is an employment



   1
    The Administrative Record is found at DE 12. For the below citations to it, this Court uses its
   Bates-stamped page numbers (and not the docket entry's page numbers).
Case 2:19-cv-14290-SMM Document 24 Entered on FLSD Docket 07/08/2020 Page 2 of 14



   history that consists of frequent job changes. At the hearing the Vocational Expert identified the

   jobs of waitress, hotel front desk clerk, dog bather, dog trainer, and cashier as her past relevant

   work during the relevant time period.

          The medical record begins October 12, 2011 when the Plaintiff returned to the mental

   health clinic at Tri-County Human Services in Highlands County. She saw ARNP Rackauskis-

   Anderson, who is her treatment provider of record. The Plaintiff returned to the clinic because a

   new job was causing her mental health condition to worsen. She was constantly being yelled at,

   and that was destabilizing her mood. The Plaintiff was experiencing intermittent episodes of both

   depression and anxiety. ARNP Rackauskis-Anderson observed the Plaintiff to have an anxious

   affect, impaired concentration and focus, and impaired insight and judgment. ARNP Rackauskis-

   Anderson entered the diagnoses of bipolar disorder, generalized anxiety disorder, and history of

   polysubstance dependence. She renewed the Plaintiff's prescriptions.

          It was on December 22, 2010, nearly a year earlier, when the Plaintiff last had come in

   for treatment, ARNP Rackauskis-Anderson recalled. The Plaintiff had a history of inconsistent

   treatment. She did not keep regular appointments, and she did not take her psychotropic

   medications on a consistent basis. There were two main reasons for the lack of full treatment

   compliance. Fluctuating employment---and with it a fluctuating ability to pay for treatment and

   prescriptions---was one barrier. Her mental health condition, itself, was the second barrier.

   Anxiety hindered her ability to keep appointments, and limited insight into her condition

   hindered her pursuit of treatment. Her inconsistent pursuit of treatment prevented the optimal

   management of her mental health. This time, however, the Plaintiff was making a greater effort

   at pursuing treatment.



                                                  2 of 14
Case 2:19-cv-14290-SMM Document 24 Entered on FLSD Docket 07/08/2020 Page 3 of 14



          Subsequent treatment notes from ARNP Rackauskis-Anderson show continued mood

   instability and its adverse impact on her ability to work. In November 2011 the Plaintiff reported

   that she was working only two days a week as a waitress and having difficulty finding work. At

   the next appointment in March 2012 she reported that she had quit her job. Anxiety was

   hindering her ability to go in. She had run out of her prescriptions, and without a car it was

   difficult to make treatment appointments.

          Her mood still was unstable at her next appointment in August 2012. Shortly after that

   appointment, on September 6, 2012, the Plaintiff filed for Social Security disability benefits. It

   was the first of several applications that she filed that eventually culminated in the Decision

   under judicial review here. In that initial application the Plaintiff claimed a disability onset date

   of November 1, 2011 coinciding with the time when she was having difficulty with her waitress

   job. Treatment inconsistency and lack of medication---and ongoing mood instability---continued

   to be an issue through January 2013.

          Then in May 2013 she reported that she had moved in with a friend, was taking care of

   pets, and had started a part-time job at a plant nursery. She now was experiencing less anxiety,

   and her mood was more stable.

          She was working for a friend at the plant nursery under accommodative conditions. (For

   that reason the Vocational Expert did not count this job as past relevant work.) Despite the

   accommodative setting, the Plaintiff's job performance was unsatisfactory. She initially was

   assigned outside jobs such as weeding, but her obsessive tendencies caused her to be too slow at

   it. She therefore was re-assigned to the office to do a clerical job, but she had difficulty

   managing the multiple tasks that it required. Despite the accommodative setting, she found the



                                                  3 of 14
Case 2:19-cv-14290-SMM Document 24 Entered on FLSD Docket 07/08/2020 Page 4 of 14



   job stressful, and she reacted defensively to supervisors' complaints. By July 2014 she had been

   fired.

            Nevertheless the Plaintiff was benefitting from the renewed effort at treatment, as ARNP

   Rackauskis-Anderson noted at the appointment on July 23, 2014. She now was doing volunteer

   animal rescue work.

            That period of improvement came to an end in January 2015. The Plaintiff no longer was

   working at all. She recently had moved in with her mother to help her through her cancer

   treatment. She was not getting along with her mother, and the added stress of moving in, giving

   up her pets, the caregiving demands, and recent treatment non-compliance had caused her mental

   health to worsen.

            ARNP Rackauskis-Anderson describes the Plaintiff as having a long history of a mood

   disorder, anxiety, and obsessive-compulsive disorder. The Plaintiff's mood instability condition

   is noteworthy for its unusually intense and rapid cycling between mood extremes, ARNP

   Rackauskis-Anderson noted. She also exhibits poor decision-making and impulsivity.

            Earlier in her life, the Plaintiff was able to keep jobs for longer periods of time, but

   during the time period relevant to her disability claim, she lost jobs more quickly. She would be

   fired for absenteeism or poor job performance, or most often the case she simply would stop

   going to the job. Her mental health condition played a role in her inability to keep a job. At page

   485 the Plaintiff explained how manic episodes would enable her to look for work or take on

   volunteering projects but she quickly would decompensate into a depressed mood thereafter. Or,

   alternatively, anxiety would discourage her from going into the workplace. She also becomes

   sensitive to being judged and defensive about criticism. ARNP Rackauskis-Anderson saw the

   same connection between the Plaintiff's mental health condition and her inability to keep a job,
                                                   4 of 14
Case 2:19-cv-14290-SMM Document 24 Entered on FLSD Docket 07/08/2020 Page 5 of 14



   as she noted in her treatment notes at pages 353, 361, and 512, for example. Given her work-

   related mental health impairments, ARNP Rackauskis-Anderson encouraged the Plaintiff to

   apply for Social Security disability benefits (as well as encouraged her to maintain the focus

   needed to see the application process through).

          The treatment notes show that Plaintiff engaged in other kinds of productive activities

   beyond formal work. At times she would volunteer for animal rescue-related projects---although

   her mental health condition similarly hindered her ability to stay at them. For example, as noted

   at page 489, she undertook animal welfare advocacy projects but had to give them up after she

   became overwhelmed by them. She maintained a good working relationship with her volunteer

   coordinator, nevertheless. The Plaintiff also undertook side-job activities such cleaning house,

   yardwork, or running errands for neighbors.

          The Plaintiff has a history of polysubstance abuse from earlier in her life, ending in 2005.

   That history of drug abuse continues to affect the Plaintiff's memory and cognitive functions as

   well as be a source of friction between her and her mother, ARNP Rackauskis-Anderson

   observed. The Plaintiff claims full sobriety during the time period relevant to the instant

   disability claim. The medical record contains no express evidence of relapse or of drug or

   alcohol use. However ARNP Rackauskis-Anderson did suspect drug use given the Plaintiff's

   reluctance to participate in drug tests, overt signs of cognitive and speech impairment, and the

   Plaintiff's access to her mother's medications. She expressed those suspicions between May and

   September of 2015. At the hearing the Plaintiff asserted continued full sobriety and stated that

   she goes to AA meetings frequently. She explained that during that period of time between May

   and September of 2015, her mental health condition was especially severe and was manifesting

   symptoms that might have raised those suspicions. In her Decision the ALJ credited the Plaintiff
                                                 5 of 14
Case 2:19-cv-14290-SMM Document 24 Entered on FLSD Docket 07/08/2020 Page 6 of 14



   with long term sobriety and found her polysubstance related disorder to be a non-severe

   condition.

          The Plaintiff refiled her disability application on January 19, 2016. At page 238 is a letter

   from a person at a non-profit agency. The writer describes the Plaintiff's mental health condition

   and how it impairs her functioning and ability to maintain employment. That writer expresses

   opinions consistent with those of ARNP Rackauskis-Anderson.

          At the February 23, 2016 appointment with ARNP Rackauskis-Anderson, the Plaintiff

   reported worsening depression despite medication compliance. She was feeling overwhelmed by

   her caregiving responsibilities. Later at the administrative hearing the Plaintiff would amend her

   disability onset date to February 23, 2016 because this was the point in time when she felt that

   the record better supports her disability claim.

          In March and April 2016 ARNP Rackauskis-Anderson noted how the Plaintiff's condition

   remained unrelieved by medication. ARNP Rackauskis-Anderson attributed the Plaintiff's

   current decompensation to the stress of living with and caring for her ill mother. On April 26,

   2016 she saw LCSW Stephen Phillips for a consultative psychological evaluation at ARNP

   Rackauskis-Anderson's request. The Plaintiff recalled lifelong difficulty keeping a job because of

   her mental health condition and an earlier history of substance abuse. She recalled losing her job

   at the plant nursey and inability to work at the Humane Society because of difficulty dealing with

   the public and panic attacks. LCSW Phillips observed the Plaintiff to have some memory and

   cognitive difficulties. During the course of the evaluation she also was distractible and became

   tearful and overwhelmed.

          On May 11, 20116 another clinician at the Tri-County clinic conducted an evaluation.

   ARNP Rackauskis-Anderson wanted that clinician's second opinion about the unremitting nature
                                                  6 of 14
Case 2:19-cv-14290-SMM Document 24 Entered on FLSD Docket 07/08/2020 Page 7 of 14



   of the Plaintiff's mental health symptoms. The clinician recommended additional therapy with a

   Peer Specialist and AA meetings.

          On May 16, 2016 ARNP Rackauskis-Anderson made the first express mention of

   medication-resistant depression and anxiety. ARNP Rackauskis-Anderson expressly

   acknowledged that the Plaintiff now was making a significant and sincere effort at treatment to

   deal with her condition. ARNP Rackauskis-Anderson also acknowledged the contributory role

   that the stress of living with and caring for her ill mother was playing. ARNP Rackauskis-

   Anderson referred her to a therapist, but the Plaintiff could not afford that additional treatment.

   Although the record contains no treatment notes from a therapist, there is indication that the

   Plaintiff was receiving additional therapeutic services. She received therapeutic counseling

   through the Volunteers of America service, and she received therapy services from Hospice in

   conjunction with her caregiving responsibilities for her mother.

          At this point in time the focus of the treatment notes shifts to the unresponsive nature of

   the Plaintiff's mental health condition. Multiple psychotropic medications and intensive therapy

   had achieved only a slight improvement. ARNP Rackauskis-Anderson also continued to note the

   situational nature of the Plaintiff's depression and how the stressors at home contributed to it.

          Even if only by a small degree, there had been some improvement, however. She no

   longer sobbed during appointments or became upset. Her insight and judgment had improved.

   She appeared less anxious. Her mood was more stable, and the Plaintiff no longer was

   experiencing manic episodes. Depression now was the predominate symptom, and it remained as

   such through the end of 2016.

          Then in 2017 anxiety became the predominate symptom. It was during 2017 when the

   Plaintiff also began going to the hospital with complaints of respiratory and cardiac-type
                                                  7 of 14
Case 2:19-cv-14290-SMM Document 24 Entered on FLSD Docket 07/08/2020 Page 8 of 14



   discomforts. At an appointment in November 2017 the Plaintiff told ARNP Rackauskis-

   Anderson that she was experiencing panic attacks with associated respiratory and cardiac-type

   symptoms.

          The Plaintiff remained compliant with her mental health care. At the start of 2018 her

   anxiety was easing. ARNP Rackauskis-Anderson noted substantial improvement albeit with

   lingering depression. At an appointment on February 7, 2018 ARNP Rackauskis-Anderson

   observed the Plaintiff to have a depressed mood, impaired concentration, and slightly impaired

   cognition.

          At page 573 the record contains a letter from LCSW Phillips at the local chapter of

   Volunteers of America. (LCSW Phillips is the same person who conducted the consultative

   psychological evaluation earlier in April 2016 and who had been providing regular therapy since

   June 2016.) In his letter, dated April 25, 2018, LCSW Phillips described how the Plaintiff

   "continues to struggle with her depression and anxiety" despite having "made some

   improvements" with ongoing intensive treatment. LCSW Phillips also noted the Plaintiff's

   attempts to volunteer but with "limited success at even being able to do this on a regular basis."

   LCSW Phillips concluded his letter by opining that the Plaintiff "appears unable at this time to

   hold any type of employment" because of "her anxiety and depression".

          The ALJ held a hearing on the Plaintiff's disability claim on May 2, 2018. The Plaintiff

   explained the various ways in which her mental health condition hinders her ability to work.

   Anxiety hinders her ability to make it to work. If at work, she easily becomes overwhelmed. She

   is prone to crying spells. She has insufficient concentration and memory to learn job tasks,

   follow directions, or engage in basic multi-tasking. Her mind wanders, and she will begin to

   ruminate about distressing thoughts. She is defensive about criticism, and she becomes angry
                                                 8 of 14
Case 2:19-cv-14290-SMM Document 24 Entered on FLSD Docket 07/08/2020 Page 9 of 14



   quickly. She continues to experience these mental health impairments despite the benefit of

   ongoing, consistent, and intensive treatment. With her mother's cancer in remission, she now has

   fewer caregiving responsibilities, but her mother needs help nonetheless. Her mother no longer is

   able to drive, for example. The Plaintiff socializes with neighbors, and she continues to have

   pets.

           Also testifying at the hearing was a Vocational Expert ("VE"). The ALJ asked the VE to

   consider someone who is limited to performing simple, routine, and repetitive tasks and to

   simple decision-making. The ALJ added the social limitations to occasional contact with

   supervisors and co-workers and to only infrequent, incidental, and superficial contact with the

   general public. Regarding concentration, the ALJ limited this hypothetical person to maintaining

   concentration, persistence, and pace to two-hour increments; normal work breaks plus an

   additional 9% of the workday spent off-task; but no fast-paced or strict quota-based work. This

   hypothetical person would miss on average one day of work a month or twelve days a year.

           The VE identified several jobs that a person with the same vocational profile as the

   Plaintiff and the above work limitations could do. The VE identified the job of dog bather (which

   was one of the Plaintiff's past jobs) as well as the jobs of hand packager, commercial cleaner, and

   warehouse worker.

           The Plaintiff went to a consultative psychological evaluation on May 24, 2018, at the

   ALJ's request. The psychologist observed the Plaintiff to have a cooperative and positive attitude

   (the same as ARNP Rackauskis-Anderson observed that February, this Court notes). The

   psychologist described the Plaintiff's remote memory as good and her insight as fair. However

   the psychologist also observed slow cognition, borderline intellectual functioning, and an

   obsessive focus. The psychologist diagnosed major depressive disorder and generalized anxiety
                                                 9 of 14
Case 2:19-cv-14290-SMM Document 24 Entered on FLSD Docket 07/08/2020 Page 10 of 14



   disorder and rated the Plaintiff's current mental health condition to be of a moderate degree of

   severity. The psychologist gave a guarded prognosis. The consultative report begins at page 576.

          The psychologist also filled out a questionnaire to rate the Plaintiff's work-related

   impairments. The psychologist opined that the Plaintiff's ability to do simple work-related tasks

   and to interact with the public is moderately impaired. Her ability to understand and remember

   complex instructions and to interact with supervisors or co-workers is markedly impaired. Lastly

   her ability to carrying out complex instructions, to make judgments on complex work-related

   decisions, and to handle usual work situations and changes in the work routine is extremely

   impaired. That questionnaire begins at page 578.

          The ALJ found the Plaintiff to have the severe impairments of anxiety, bipolar disorder,

   depression, intermittent explosive disorder, personality disorder, and obsessive-compulsive

   disorder. The ALJ found the Plaintiff's mental health condition to pose no more than a moderate

   degree of impairment and thus not to be of Listing-level severity. At Step Four of the disability

   analysis, the ALJ assessed a Residual Functional Capacity ("RFC") that contained the same

   limitations as the hypothetical that she had given to the VE.

          The ALJ found that RFC to permit the Plaintiff to perform her past job as a dog bather.

   The ALJ found that RFC to permit the Plaintiff to perform the additional jobs of packager,

   commercial cleaner, and warehouse worker, too. The ALJ relied on the VE's testimony in

   making those vocational findings. The ALJ also considered the consistency of the VE's

   testimony with the Dictionary of Occupational Titles ("DOT") pursuant to SSR 00-49 and found

   those two sources of evidence to be consistent. The ALJ therefore concluded that the Plaintiff is

   not disabled.



                                                10 of 14
Case 2:19-cv-14290-SMM Document 24 Entered on FLSD Docket 07/08/2020 Page 11 of 14



                                      STANDARD OF REVIEW

          Judicial review of the Commissioner's decision is limited to a determination of whether it

   is supported by competent, substantial evidence and whether the proper legal standards were

   applied. See Lewis v. Callahan, 125 F.3d 1436 (11th Cir. 1997). If the decision is supported by

   competent, substantial evidence from the record as a whole, a court will not disturb that decision.

   See 42 U.S.C. § 405(g) (requiring the reviewing court to take as "conclusive" those fact findings

   that enjoy the support of "substantial evidence". Substantial evidence is such relevant evidence

   that a reasonable person might accept as adequate to support the conclusion reached. See Biestek

   v. Berryhill, 139 S.Ct. 1148, 1154 (2019). A court may not re-weigh the evidence or substitute its

   judgment for that of the ALJ. See Schink v. Comm’r, 2019 WL 4023639, *6 (11th Cir. 2019).

   While the Commissioner’s fact findings enjoy deference, a court is free to review the

   Commissioner’s legal analysis and conclusions de novo. See Ingram v. Comm’r, 496 F.3d 1253,

   1260 (11th Cir. 2007). See generally, Washington v. Comm’r, 906 F.3d 1353, 1358 (11th Cir.

   2018) (stating the general rule that the court will affirm the Commissioner’s decision if

   substantial evidence supports it and if the Commissioner applied the correct legal standards).

                                             DISCUSSION

          The Plaintiff challenges the basis by which the ALJ found her able to perform each of the

   four jobs identified. For three of the identified jobs---dog bather, hand packer, and warehouse

   worker---the Plaintiff argues that there is an apparent conflict between how the DOT defines

   their requirements and the VE's testimony that someone with her vocational profile can perform

   them. That existence of that apparent conflict, the Plaintiff argues, required the ALJ to consider it

   and to resolve it. See Washington v. Comm'r, 906 F.3d 1353 (11th Cir. 2018) (finding SSR 00-

   4p to impose upon an ALJ the affirmative and independent duty to take notice of any conflict
                                                 11 of 14
Case 2:19-cv-14290-SMM Document 24 Entered on FLSD Docket 07/08/2020 Page 12 of 14



   between a VE's testimony and the DOT and if one is present to resolve that conflict). Because

   the ALJ did make an express SSR 00-4p finding, the Plaintiff's argument is that the ALJ should

   have undertaken a more thorough consideration of the matter.

          This Court declines to issue a ruling on the Plaintiff's Washington-based argument over

   whether the ALJ adequately stated the finding that she can perform the jobs of dog bather,

   packager, or warehouse worker. That is because it is a moot point 2. Even if the ALJ did make a

   Washington-based error with respect to those three jobs, there is no such issue with the ALJ's

   finding that the Plaintiff can perform the fourth identified job of commercial cleaner. An ALJ's

   conclusion of not disabled may stand even if it based on the ability to do just one kind of job. See

   Wooten v. Comm'r, 787 Fed.Appx. 671, 674 (11th Cir. 2019). Therefore the only dispositive

   question that the Plaintiff's Motion for Summary Judgment raises is whether the ALJ's finding

   that she can perform the job of commercial cleaner should be affirmed. This Court finds that an

   affirmance is warranted.

          To begin with, there is no conflict---whether apparent or actual---between the Plaintiff's

   RFC and the DOT's definition of the commercial cleaner job's requirements. The DOT rates the

   job as having a Reasoning Level of 1. Case law already establishes that a person who can

   perform simple, routine, and repetitive tasks can perform a job that require a Reasoning Level of

   1. See Gater v. Saul, 2020 WL 597638, *4 (M.D.Fla. 2020) (citing Chambers v. Comm'r, 662

   Fed.Appx. 869 (11th Cir. 2016)).




   2
     Moreover this Court already has answered the question that the Plaintiff raises here. This Court
   already has found that a person who is limited to simple, routine, and repetitive work can
   perform a job that requires a Reasoning Level of 2 or 3. See Buckwalter v. Saul, 2019 WL
   4277487, *12 (S.D.Fla. 2019).
                                                12 of 14
Case 2:19-cv-14290-SMM Document 24 Entered on FLSD Docket 07/08/2020 Page 13 of 14



          Second, the Plaintiff argues that the record calls into doubt whether she is able to use

   commercial cleaning machinery. The Plaintiff says that she takes medication that comes with

   general advice not to operate machinery. That argument is too speculative to show reversible

   error, the Defendant argues, and this Court agrees. There is no evidence in the record that

   establishes exactly what the prescriptions advise. Nor does the Plaintiff report any adverse side-

   effects from her medications.

          At the hearing the Plaintiff does discuss ways in which her limited concentration and

   impairment hinders her ability to do work-related tasks. At that point in her testimony, found at

   page 44, the Plaintiff recalls an incident when she tried to operate an electric hedge trimmer and

   did so in a way that potentially could have resulted in self-injury. How the occurrence of that

   hedge trimmer incident demonstrates an inability to operate commercial cleaning equipment is

   too speculative to support reversal, the Defendant argues, and this Court agrees. It seems

   reasonably unlikely that a commercial cleaning job would entail equipment that is similarly

   dangerous. This Court adds that the Plaintiff reports no problems being able to drive with a

   reasonable degree of safety. To the contrary, her caregiving responsibilities include driving her

   mother to appointments and for errands.

                                             CONCLUSION

          Social Security law does not permit this Court upon judicial review to make its own

   decision about the Plaintiff’s disability application. However judicial review does require this

   Court to ensure that the Decision comports with the governing law and regulations. The Plaintiff

   challenges the ALJ's vocational findings, but her arguments do not persuade this Court of the

   need for reversal or remand. Instead this Court finds that ultimately there is a sufficient basis by



                                                 13 of 14
Case 2:19-cv-14290-SMM Document 24 Entered on FLSD Docket 07/08/2020 Page 14 of 14



   which to affirm the Plaintiff's vocational findings and thus to affirm the ALJ's conclusion that

   she is not disabled.

          It is therefore,

          ORDERED AND ADJUDGED that the Plaintiff’s Motion for Summary Judgment (DE

   16) is DENIED. Seeing no grounds warranting reversal or remand, this Court AFFIRMS the

   Commissioner’s decision, and this Court therefore GRANTS the Defendant’s Motion for

   Summary Judgment (DE 15).

          DONE AND ORDERED in Chambers at Fort Pierce, Florida, this 8th day of July, 2020.



                                         ____________________________________
                                         SHANIEK M. MAYNARD
                                         UNITED STATES MAGISTRATE JUDGE




                                                14 of 14
